Citation Nr: 0207445	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  93-02 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for claimed arthritis 
of the knees.  

2.  Entitlement to service connection for a claimed heart 
disorder.  



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from November 1944 to 
January 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from RO decisions which denied service connection for 
arthritis of the knees and a heart disorder.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

In October 1994, the Board remanded the case to the RO for 
additional development of the record.  

In March 1999, the Board remanded the case to the RO in order 
to afford the veteran a hearing at the RO before a Member of 
the Board.  In April 1999, the veteran canceled his hearing 
request.  

The case then was returned to the Board, and in November 
1999, the Board remanded the case to the RO for additional 
development.  

The Board notes that, by letter in November 2001, the RO 
notified the veteran that his representative was no longer 
authorized to represent claimants before the VA and was thus 
removed as his representative.  

The RO informed him that he might appoint a new 
representative, but the veteran has not done so.  





FINDINGS OF FACT

1.  The veteran's currently demonstrated degenerative 
arthritis of the knees is not shown to have been initially 
manifested in service or for many years thereafter.  

2.  The degenerative arthritis of the knees is not shown to 
have been caused by any incident of service or to be due to 
veteran's service-connected rheumatic fever.  

3.  The veteran's currently demonstrated arteriosclerotic 
heart disease is not shown to have been initially manifested 
in service or for many years thereafter.  

4.  The arteriosclerotic heart disease is not shown to have 
been caused by any incident of service or to be due to the 
veteran's service-connected rheumatic fever.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by degenerative 
arthritis of the knees is not due to disease or injury that 
was incurred in or aggravated by service; nor may it be 
presumed to have been incurred in service; not may is it 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2001).  

2.  The veteran's arteriosclerotic heart disability is not 
due to disease or injury that was incurred in or aggravated 
by service; nor may it be presumed to have been incurred in 
service; nor is it proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from November 1944 to 
January 1946.  

A careful review of the service medical records shows that, 
on a November 1944 enlistment physical examination, the 
veteran had no defects.  In June 1945, he complained of 
having a sore throat and aching joints.  He was diagnosed 
with "d.u. rheumatic fever."  A day later, it was noted 
that he had developed aching in all joints and was admitted 
to the hospital on June 13, 1945.  

The hospital report indicates that the veteran reported 
having had aching in the knees and ankles a week previously 
(which he thought was caused by exercise), which then 
worsened.  He reported to sick bay and was given pills and a 
diagnosis of catarrhal fever.  His condition progressed, and 
he was admitted to the hospital.  

The hospital physical examination showed that there was a 
cardial respiratory murmur heard in the pulmonic area which 
radiated to the apex (it disappeared on deep inspiration).  
The extremities had no localized tenderness, swelling or 
redness.  The veteran reported that his pain was confined to 
the shoulders and mid-back.  An electrocardiogram (EKG) was 
normal.  In July 1945, a pulmonic systolic murmur was 
audible.  

The service medical records show that, in August 1945, the 
veteran was asymptomatic and afebrile, and that his heart was 
not enlarged (eight EKGs by then had been normal).  On August 
22, 1945, it was noted that he had been completely 
asymptomatic for three or four weeks with no audible murmurs.  

At the end of August 1945, it was noted that the veteran's 
diagnosis was changed to rheumatic fever, and the reasons 
given were listed as (1) acute polyarthritis, (2) elevated 
sedimentation rates, (3) shortening of P-R (pulmonic 
regurgitation) interval of 0.20 seconds initially to 0.16 
seconds, and (4) response to salicylate therapy.  

In September 1945, it was noted that, after long periods of 
walking and exercising, the veteran continued to experience 
pain in the knees and ankles.  At that time, the heart was 
found to be of normal size and have a regular rhythm and 
moderate rate.  The veteran was transferred to another 
facility in September 1945.  He was asymptomatic through 
October and November 1945.  

A service medical record dated in December 1945 indicates 
that the veteran reported having had painful ankle and knee 
joints for about four week, since going on convalescent 
leave.  There was no swelling in the joints, and he remained 
afebrile.  A week later a record indicates that, except for 
arthralgia, he was asymptomatic, his heart was not enlarged, 
and no murmurs were heard.  

On December 21, 1945, the veteran appeared before the Board 
of Medical Survey, and it was recommended that he be 
discharged from the service.  It was the opinion of the Board 
that the veteran had completely recovered from an attack of 
rheumatic fever and that, at present, he had no active 
disease or residual valvular heart disease.  

A January 1946 physical examination report indicates that the 
veteran was being discharged by reason of physical disability 
and that his physical defects consisted of rheumatic fever.  
The examination revealed that his extremities, heart and 
vessels were normal.  

In a February 1946 decision, the RO granted service 
connection and assigned a 100 percent rating for the 
residuals of rheumatic fever, with heart involvement.  The RO 
notified the veteran that, since the disability resulting 
from his service-connected condition had not reached a 
permanent or static level, his award was subject to change 
upon medical examination, showing change in physical 
condition or reconsideration of his case at a later date.  

On a June 1946 VA examination, the veteran complained that 
his knees bothered him, causing him to limp sometimes.  X-ray 
studies of the knees disclosed no bony abnormality.  An EKG 
was within normal limits and gave no evidence of myocardial 
disease.  The diagnosis was that of rheumatoid arthritis; 
knees, residual of rheumatic fever.  

In a July 1946 decision, the RO reduced the 100 percent 
rating to 20 percent for the veteran's service-connected 
residuals of rheumatic fever, rheumatoid arthritis of the 
knees, effective in July 1946.  

On a September 1946 VA examination, the veteran complained 
that his joints still bothered him, mostly involving his 
elbow and knees (he stated that if he walked for a long time 
pain developed in his knees), and that a sudden pain came 
over his heart at times.  The examiner noted that there was a 
record of rheumatic fever with involvement of most all of the 
joints.  An EKG was within normal limits.  The diagnosis was 
that of residuals of rheumatic fever; multiple joint 
involvements.  

In January 1947, the veteran was hospitalized by VA for a 
period of observation and evaluation for six days.  He 
reported that he had been asymptomatic except for dyspnea on 
exertion and easy fatigability.  It was noted that he had no 
joint symptoms or fever.  An X-ray study of the chest was 
normal.  An EKG was normal.  The diagnosis was that of no 
cardiac diagnosis made, untreated, unchanged.  

In a February 1947 decision, the RO assigned a 30 percent 
rating for the veteran's service-connected residuals of 
rheumatic fever, no definite cardiac lesions but has dyspnea 
and fatigability, effective in July 1946.  

On a July 1948 VA examination, the veteran reported that he 
did not feel bad except that his knees hurt a little 
sometimes.  On examination, in the section noted for 
rheumatism, it was noted that there was no articular or 
muscular rheumatism and that no joints were affected.  On 
examination of the cardiovascular system, there were no 
murmurs or thrills present, and there was no cyanosis, edema, 
or swelling of any joints.  The diagnosis was that of no 
disease found.  An EKG taken in August 1948 at the VA was 
normal.  

In a September 1948 decision, the RO reduced from 30 percent 
rating to no percent for the veteran's service-connected 
rheumatic fever (residuals not now shown), to be effective in 
November 1948.  The veteran appealed this decision.  

In a December 1948 letter, P.L. Evans, M.D., stated that he 
had examined the veteran.  He stated that the veteran 
complained of having rapid, fluttering cardiac action on the 
least exertion associated with easy fatigue and shortness of 
breath, and that he also complained of episodes of arthritic-
type pains in the joints of the knees, ankles, hands, wrists 
and elbows.  

The doctor indicated that an EKG had been performed earlier 
that month and that the findings on that test were 
interpreted by a cardiologist as "An abnormal 
electrocardiogram of a type of pattern frequently seen in 
chronic rheumatic heart disease."  Dr. Evans' diagnosis was 
sequelae of rheumatic fever, namely predominantly cardiac 
symptoms and mild arthritic sequelae.  

In a February 1949 VA examination, the veteran complained 
that his knees ached and that he had flutters and pains in 
his heart at times.  He reported that he became short of 
breath on moderate exertion.  On examination, his knees were 
not swollen, tender or painful, and there was no pain on 
joint movement, which was full.  X-ray studies of the knees 
were negative.  An EKG was within normal limits.  The 
diagnosis was that of rheumatic fever not found.  

In a May 1949 decision, the Board denied the veteran's appeal 
for a restoration of a compensable rating for his service-
connected rheumatic fever residuals.  

In an October 1949 letter, the veteran informed the RO that 
he had tried to work, but was having trouble with his joints, 
especially his hands and knees.  He was requesting that his 
case be reopened.  

In November 1949, the veteran was hospitalized at the VA for 
a period of observation and evaluation for five days.  A 
cardiovascular system review was entirely negative, and no 
murmurs were present.  It was stated that the veteran gave no 
history of joint complaints since service.  Laboratory 
studies showed that his sedimentation rate was normal.  An 
EKG was normal.  The veteran remained afebrile.  The 
diagnosis was that of rheumatic fever, by history only.  

The VA examiner added that a diagnosis of rheumatic fever 
could not be made on the present findings and that there was 
certainly inadequate evidence present to diagnose rheumatic 
heart disease.  

In a January 1950 decision, the RO confirmed the no percent 
rating for the veteran's service-connected rheumatic fever.  

In a September 1951 letter, the veteran claimed that he was 
presently bothered with disability related to his service-
connected condition.  

In an October 1951 statement, John Williams, M.D., indicated 
that he examined the veteran and discerned an accentuation of 
a second heart sound at the pulmonic area and a faint murmur 
at the mitral area.  He stated that the veteran complained of 
having pain in his knees and ankles each night and would like 
to be re-examined for residuals of rheumatic fever.  The 
doctor also noted that the veteran had shortness of breath on 
walking or climbing.  

In October 1951, the RO notified the veteran by letter that 
there was not sufficient evidence to reopen his claim for an 
increased rating for service-connected rheumatic fever.  

In November 1955, the veteran was hospitalized for nine days 
by VA for a period of observation and evaluation for 
rheumatic fever.  His chief complaint on admittance was 
chills and fever for three days with pain in the knees and 
ankles.  An examination of the heart and extremities was 
negative.  A chest X-ray study was negative.  An EKG was 
within normal limits.  The sedimentation rate was elevated 
for a few days.  The final diagnosis was that of observation 
for rheumatic fever, not found.  

In a December 1955 decision, the RO confirmed the no percent 
rating for the veteran's service-connected rheumatic fever.  
The veteran appealed this decision.  

In a May 1956 statement, Wayne Jones, M.D., indicated that he 
had initially seen the veteran in November 1955 for 
complaints referable to his upper respiratory tract, joint 
manifestations and chest pain.  The doctor stated that the 
veteran also was running a low grade temperature.  He stated 
that the veteran had similar such episodes while in the 
service, according to his history.  The doctor noted that 
antibiotic treatment produced little response, so the veteran 
was admitted to the VA hospital.  The doctor stated that, as 
he understood it, a definitive diagnosis was not established 
and the veteran was discharged.  The doctor stated that, 
since his hospital discharge, the veteran had developed pain 
in both ankles at bedtime.  

In a May 1956 statement, the veteran claimed that a VA doctor 
told him, at the time of his November 1955 hospitalization, 
that he did not know what the veteran's trouble was, but that 
it was not rheumatic fever.  The veteran stated that the VA 
doctor told him that if he had rheumatic fever his joints 
would always bother him and be painful off and on all his 
life.  

On a July 1956 VA examination, the veteran complained that 
his leg joints, particularly the ankles, were painful part of 
the time.  He also reported that he did not tire easily.  An 
examination of the cardiovascular system was negative.  A 
musculoskeletal examination showed that the right knee was 
mildly crepitant.  X-ray studies of the chest and right knee 
were negative.  An EKG was within normal limits.  There was 
no evidence of heart disease.  The diagnosis was that of 
rheumatic fever, not found.  

In a November 1956 decision, the Board denied the veteran's 
appeal for a compensable rating for his service-connected 
residuals of rheumatic fever.  

The medical records from Larry Jennings, D.O., show that, in 
July 1983, the veteran complained of having a swollen and 
painful right knee.  The diagnosis was that of arthritis of 
the right knee.  In November 1984, he complained of having 
left knee problems.  He reported that he had a history of 
rheumatic fever in service that led to his discharge from the 
military and that pain from arthritis in his knees was his 
main complaint at the time.  He was diagnosed with 
degenerative arthritis of the knee.  

A November 1984 medical record from Dr. Rex Easter indicates 
that the veteran complained of pain in his knees.  X-ray 
studies showed some osteoarthritis in both knees.  The left 
knee was injected with medication.  

On a January 1985 VA examination, the veteran was evaluated 
for bilateral knee problems which he claimed were secondary 
to his service-connected residuals of rheumatic fever.  He 
reported that his knees had "bothered me a little" since 
service.  He reported that, at one time, he was also told 
that he had a heart murmur, but that it "cleared up" when 
he was discharged from the service.  

It was noted that the veteran was a postal service employee 
and that his job involved considerable amount of walking and 
standing which caused his knees to ache.  He stated that his 
knees occasionally swelled if he engaged in too much 
activity.  He did not report any fever.  He underwent 
cardiovascular and musculoskeletal examinations.  His 
serology tests showed that he was negative for rheumatoid 
factor.  

X-ray studies of the knees showed moderate degenerative 
changes of each knee and osteochondromatosis of the right 
knee.  An EKG was normal.  The diagnoses were those of 
rheumatic fever, by history (1945), not evident at this time; 
and degenerative arthritis of both knees.  

In a March 1985 decision, the RO denied service connection 
for degenerative arthritis of the knees as secondary to 
service-connected rheumatic fever.  The RO notified the 
veteran of its decision by letter in April 1985.  He did not 
appeal.  

The medical records from Dr. Larry Jennings show that, in May 
1986, the veteran complained of having trouble with his 
knees.  The diagnosis was that of osteoarthritis in knees.  
In December 1986, he complained of problems with his knees.  
He reported a history of locking but none recently.  His 
diagnosis was that of arthritis.  

A December 1986 medical record from Dr. Rex Easter indicates 
that the veteran complained of having left knee pain.  It was 
noted that doing work and walking on uneven ground seemed to 
have aggravated his osteoarthritis.  The doctor noted that 
the veteran had medial compartment disease.  

In a December 1986 decision, the RO denied service connection 
for degenerative arthritis of the knees.  The RO notified the 
veteran of its decision by letter in January 1987, and he 
appealed the decision in February 1987 (he also requested a 
personal hearing at that time).  

The medical records from Dr. Larry Jennings show that, in 
March 1987, the veteran complained that his left knee swelled 
for two days and reported that the knee did not have any 
cartilage.  The diagnosis was that of effusion of the left 
knee.  

In a May 1992 memorandum, the veteran's representative at the 
time indicated that the veteran had previously filed a Notice 
of Disagreement with the December 1986 decision and that RO 
had not accorded him his due process, along with a hearing.  

In a June 1992 statement, the veteran contended that his 
bilateral knee condition was a residual of his service-
connected rheumatic fever.  He stated that his knees were 
swollen at the time he had rheumatic fever in service and 
that a VA doctor believed that he had a recurrence of 
rheumatic fever in 1955 when his knees swelled again.  He 
stated that he never sought treatment for swollen knees until 
1983 when he felt that he had reached a point where something 
had to be done about his condition.  He claimed that he no 
longer had any cartilage in either of his knees.  

The medical records from Dr. Larry Jennings show that, in 
June 1992, the veteran discussed with the doctor the 
possibility of "maybe getting started drawing VA check."  
He reported that he had been hospitalized in 1945 for seven 
months with fever and swollen joints and was diagnosed with 
rheumatic fever.  His current diagnosis was that of arthritis 
of the hand, knee, left foot and ankle.  

In a July 1992 letter, Dr. Larry Jennings stated that he had 
treated the veteran since 1979.  He stated that the veteran 
had contracted rheumatic fever in 1945 while serving in the 
military and was hospitalized with symptoms, including fever 
and swollen joints.  The doctor stated that, subsequent to 
that, the veteran experienced arthritis involving his hands, 
knees, left foot and ankles.  He opined that the veteran's 
present condition was partially related to joint damage 
incurred in 1945.  

At a July 1992 hearing at the RO before a Hearing Officer, 
the veteran testified that he was diagnosed with rheumatic 
fever in service in June 1945 and recuperated in the 
hospital, taking aspirin and Sulfa drugs from that time until 
he was discharged in January 1946.  He said that, initially 
in service, he experienced swelling in his knees and ankles 
and had chills and fever.  He said that his current doctor 
(Jennings) assured him that his present arthritic problems 
were related to his rheumatic fever in service (he also noted 
that his doctor had given him a longer explication than what 
he provided in a July 1992 letter).  

The veteran also testified that his knees had given him 
problems, such as buckling and puffiness, ever since service.  
He said that he had not sought VA treatment for his knees 
over the years because his private doctors had assured him 
that taking aspirin or Advil was about all he could do for 
his knees.  

In a July 1992 decision, the Hearing Officer determined that 
there was new and material evidence to reopen the veteran's 
claim of service connection for arthritis of the knees.  

In an August 1992 decision, the RO denied service connection 
for arthritis of the knees, on the merits.  

On a September 1992 medical record, W.P. Ashford, M.D., 
indicated that the veteran was hospitalized for eight months 
while in service in 1945 when he had rheumatic fever, which 
reportedly began with swelling, tenderness and pain in his 
knees, ankles and hips.  He also noted that the veteran had a 
slight heart murmur for which frequent EKGs were taken.  The 
doctor noted that the veteran had since developed pain in his 
knees which had worsened over the last few years and had been 
diagnosed with degenerative arthritis of the knees.  

The doctor stated that the question posed to him was whether 
the degenerative arthritis was aggravated by a previous joint 
injury from rheumatic fever.  The doctor's answer was that it 
"certainly seem[ed] logical" to him.  The doctor noted that 
the veteran presently had painful knees without swelling.  He 
concluded that it was his impression that rheumatic fever 
"did aggrevate [sic] and accelerate the degenerative 
arthritis and that they [were] probably related."

On a September 1992 medical record, Dr. Newbern indicated 
that the veteran complained of having chronic bilateral knee 
pain for which he took anti-inflammatory medication.  He 
stated that the veteran inquired whether inflammatory 
arthritis that he had in the 1940s during an episode of 
rheumatic fever while in service caused the arthritis problem 
in his knees.  The veteran related his medical history 
regarding rheumatic fever and knee joint problems since 
service.  

The doctor examined the veteran's knees and reviewed X-ray 
studies of the knees from 1986 and presently.  His assessment 
was that the veteran did indeed have changes consistent with 
degenerative arthritis of his knees, left worse than right.  
He stated that he had no way of telling whether the veteran's 
current diagnosis began or was caused by his transient 
episode of inflammatory arthritis 40 years ago.  He further 
remarked that "theoretically this certainly could have 
caused some early damage to the cartilage which was then 
halted by resolution of the inflammatory process," but that 
he was unable to determine whether there was a cause and 
effect relationship or the degree to which there was a cause 
and effect relationship.  

In a statement received by the RO in October 1992, the 
veteran maintained that his present knee problems began with 
his episode of rheumatic fever in the service.  

The medical records from Baptist Medical Center show that the 
veteran was hospitalized from August to September 1993 for 
heart problems.  He had minimal chest discomfort and reported 
taking aspirins daily for arthritis in his knees.  It was 
noted in his medical history that, in 1945, he had 
"rheumatic fever."  

On examination, the veteran claimed that he had no cartilage 
in his knees due to severe damage.  One of the EKGs showed 
findings consistent with myocardial infarction.  The 
diagnosis was that of atherosclerotic coronary artery 
disease.  He then underwent coronary artery bypass grafting 
times four.  

The medical records from Van Buren County Memorial Hospital 
in February 1994 indicate that the veteran was seen in the 
emergency room with heart complaints.  He had an abnormal 
EKG.  The diagnoses were those of arteriosclerotic heart 
disease (ASHD) and chest pain.  He was admitted soon after.  
In his medical history, it was noted that he had a history of 
rheumatic fever in 1945.  He was discharged a day later, by 
Krishna Reddy, M.D., with a diagnosis of chest pain, probably 
angina, stable.  

In a February 1994 letter, David Smith, M.D., stated that the 
veteran underwent stress tests showing that he had a high 
level of fitness and that his bypasses maintained excellent 
perfusion of his myocardium.  

The medical records from Dr. Krishna Reddy in March and April 
1994 show that the veteran continued to be followed up for 
coronary artery disease.  

The medical records from Van Buren County Memorial Hospital 
in April 1994 indicate that the veteran was admitted for 
observation with complaints of pain in the right upper 
quadrant.  A chest X-ray study showed that there were 
postoperative changes from coronary artery bypass surgery and 
that there was no acute disease seen.  He was discharged 
later that day with a diagnosis of right upper quadrant pain.  

The medical records from Dr. Krishna Reddy in June and 
September 1994 show that the veteran continued to be followed 
up for coronary artery disease.  

In October 1994, the Board remanded the case to the RO for 
additional development.  

On a January 1995 examination, the chief rheumatologist at a 
VA Medical Center stated that he had reviewed the medical 
notes of the veteran going back to the late 1940s.  He noted 
that the veteran apparently had a diagnosis of rheumatic 
fever without cardiac involvement and apparently had some 
joint aches and pain (not documented) off and on since then.  
He noted that degenerative joint disease was established by 
examination and X-ray study and that the veteran was 
seemingly claiming that he had rheumatoid arthritis now for 
which none of the physicians seeing him have even diagnosed.  

The doctor concurred, stating that the examination and 
laboratory tests were negative (i.e., the erythrocyte 
sedimentation rate (ESR) was normal).  The doctor further 
opined that the veteran's degenerative joint disease was not 
secondary to his rheumatic fever.  He stated that all adults 
by the veteran's age had degenerative joint disease and that 
early degenerative joint disease was associated with trauma 
and anything that caused joint instability (he found no 
evidence of this regarding the veteran).  

The VA doctor further stated that it would be speculative to 
attribute the veteran's degenerative joint disease to his 
rheumatic fever especially since he was examined after 
discharge at VA and had no evidence of the disease.  The 
doctor added that he could not find anywhere in the record 
criteria for the diagnosis of rheumatic fever.  In sum, the 
doctor opined that the veteran's "presumed rheumatic fever 
did not cause his problem."  

The medical records from Van Buren County Memorial Hospital 
in January 1995 indicate that the veteran was seen in the 
emergency room for heart problems.  An EKG showed no acute 
changes.  He was discharged that same day with a diagnosis of 
chest pain.  

The medical records from Dr. Krishna Reddy in February 1995 
show that the veteran continued to be followed up for 
coronary artery disease.  

The medical records from Boston Mountain Rural Health Center 
show that, in July 1995, August 1995 and October 1995, the 
veteran was treated for coronary artery disease, status post 
coronary artery bypass in 1993.  An EKG in August 1995 was 
abnormal, possibly due to myocardial ischemia.  

In a September 1995 decision, the RO denied service 
connection for ASHD.  

The medical records from Dr. Krishna Reddy in February 1996 
show that the veteran continued to be followed up for 
coronary artery disease.  

The medical records from Dr. Larry Jennings in May 1996 show 
that the veteran wanted to discuss a disability claim he 
filed with the VA concerning the relationship of his 
bilateral knee disability to rheumatic fever in the service.  
The veteran reported that, in service, his knees were swollen 
and severely incapacitated with rheumatic fever that improved 
with treatment.  He further reported that, over the years, he 
had progressive arthritis in the knees and now had marked 
arthritis in the knees, for which he was filing for VA 
disability benefits.  

The doctor noted that he had written a letter about four 
years ago in this regard and that, at the time, the veteran 
was supposed to have seen a rheumatologist (which the doctor 
stated was what he had recommended the veteran do).  The 
present assessment included that of degenerative arthritis of 
the knees.  

In a July 1996 statement, Dr. Larry Jennings indicated that 
the veteran had been seen at Boston Mountain Rural Health 
Center on several occasions in regards to complaints of 
arthritis in his knees.  (He referred to a May 1996 dictated 
discussion of the problem.)  He stated that they felt that he 
had degenerative arthritis of his knees and that their 
impression was that it "definitely could have been related 
to his rheumatic fever that he had in the service."  The 
doctor stated that, at the time in service, the veteran was 
incapacitated with swollen knees and was hospitalized.  

At a July 1996 RO hearing before a Hearing Officer, the 
veteran testified that, at the time of his discharge, VA had 
recognized him as having residuals of rheumatic fever, to 
include a heart condition.  He said that his private doctor 
had told him that all his heart troubles could be attributed 
to his rheumatic fever in 1945.  At the time of his rheumatic 
fever, he said that the only joints that swelled were his 
knees and that presently only his knees were causing him 
problems.  He said that he had what was felt to be a 
recurrence of rheumatic fever in 1955 when his knees swelled 
up then.  He maintained that he never saw the chief 
rheumatologist for an examination at the VA in January 1995.  

The medical records from Dr. Krishna Reddy in September and 
November 1996 show that the veteran continued to be followed 
up for coronary artery disease.  In December 1996, the 
veteran complained of having pain in both knees.  

On a December 1996 VA cardiology examination, the examiner 
indicated that he had reviewed the veteran's claims file.  He 
noted in the history that the veteran was hospitalized during 
service for rheumatic fever with an alleged heart murmur and 
that the veteran did not have any heart problems up until 
1993, when he sustained a myocardial infarction.  A current 
chest X-ray study showed post coronary artery bypass graft 
changes.  The impressions were those of history of rheumatic 
fever in the military with heart murmur; and ASHD, coronary 
atherosclerosis, post myocardial infarction, postoperative 
status four-vessel coronary artery bypass graft.  

The VA examiner stated that, in his judgment, the veteran's 
ASHD was not related to his rheumatic fever and heart murmur 
in the service.  He remarked that the pathogenesis of the 
veteran's ASHD was cholesterol plaque formation in the 
coronary arteries and obstruction to the coronary vessels and 
that such was not related to rheumatic fever.  

The medical records from Dr. Krishna Reddy from December 1996 
to June 1997 show that the veteran continued to be followed 
up for coronary artery disease.  

In a May 1997 statement, the veteran reiterated his claim 
that he had rheumatic fever in service which had caused his 
current heart disease.  In a September 1997 letter, the 
veteran indicated he was submitting records showing that VA 
recognized that he had arthritis of the knees as a result of 
rheumatic fever.  With this letter, he submitted copies of VA 
administrative records and a VA examination report dated in 
1946, reflecting that the veteran was service-connected for 
residuals of rheumatic fever to include rheumatoid arthritis 
of the knees.  

The medical records from Dr. Krishna Reddy in October 1997 
show that the veteran continued to be followed up for 
coronary artery disease.  He reported that he had undergone a 
left total knee arthroplasty in August 1997 and was doing 
well.  

On a December 1997 examination, the chief rheumatologist at a 
VA Medical Center stated that he had obtained the history 
from the veteran, reviewed the veteran's claims folder, 
performed a physical examination, and obtained X-ray studies 
of the veteran's knees.  He took note of the veteran's 
description of an acute illness in 1945 consisting of fevers, 
sore throat and acute painful swelling of the knees, which 
resolved after several weeks.  He took note of the June 1946 
VA examination and the suggestion by the examiner that the 
veteran had residuals of rheumatic fever with multiple joint 
involvement (the examiner noted that the term "rheumatoid 
arthritis" was used by the examiner in 1946 as a diagnostic 
label).  

The VA physician noted the veteran's claims that he had not 
had many knee problems for years until the 1970s, when he 
began to experience pain and occasional swelling.  He took 
note of the impressions of the veteran's primary physician 
(Dr. Jennings) and the opinion of the VAMC chief 
rheumatologist in January 1995.  The examiner noted that 
current X-ray studies of the knees showed left total knee 
arthroplasty without loosening, and degenerative changes of 
the right knee and probable loose bodies.  

The VA examiner's impression was that the veteran presented 
with a longstanding history of bilateral knee pain and 
occasional swelling and that X-ray studies and physical signs 
suggested degenerative joint disease.  The examiner stated 
that there was a history of rheumatic fever back in 1945 when 
he did not find any official documentation and that, from the 
veteran's description, he had suffered from acute arthritis 
in both knees at the time of the viral illness.  

The examiner stated that it was impossible to determine at 
present whether the veteran indeed had rheumatic fever.  He 
stated that rheumatic fever was generally associated with 
acute polyarthritis which could recur and that in a small 
percentage of patients a so-called Jaccoud's arthropathy had 
been described (such arthropathy had been mostly described in 
the hands).  

The VA examiner opined that the veteran's knee problems were 
most consistent with degenerative joint disease which was 
quite prevalent in his age group.  He stated that therefore 
he was uncertain as whether there was any connection between 
the febrile illness in 1945 and the present degenerative 
joint disease.  The examiner stated that, after a thorough 
review of the medical records as well as present findings, he 
did not find any evidence for an inflammatory arthritis such 
as rheumatoid arthritis.  He believed that the swelling in 
the veteran's left knee might represent postoperative 
effusion in the knee prosthesis.  

The medical records from Dr. Krishna Reddy in January, April, 
and July 1998 show that the veteran continued to be followed 
up for coronary artery disease.  

An August 1998 VA outpatient record notes that the veteran 
had degenerative joint disease and possibly rheumatoid 
arthritis.  The assessments were those of degenerative joint 
disease and ischemic heart disease.  

At an October 1998 hearing at the RO before a Hearing 
Officer, the veteran testified about his rheumatic fever with 
complaints of knee pains in service and about his VA 
examination in 1946.  He said that, in the years following 
service, he was bothered by knee pains and instability.  He 
said that rheumatic fever recurred in 1955 and he was sent to 
the VA for treatment which included X-ray studies of his 
knees (and back).  He said that when he reached his 50's (in 
age) he saw Dr. Rex Easter, an orthopedic physician, who told 
him that he did not have any cartilage remaining in his knees 
and that having had rheumatic fever in service did not have 
anything to do with it.  

The veteran testified that Dr. Easter's partner, Dr. Newbern, 
who subsequently treated him, told him that he did not know 
if the veteran's knee condition was related to his rheumatic 
fever (the veteran said that Dr. Newbern revised his opinion 
after he underwent left knee surgery and presented him with 
some VA records dated back to service, and that the doctor 
told him that his knee condition could be related to 
rheumatic fever).  The veteran also said that he told Dr. 
Smith (his cardiologist) about his history of rheumatic fever 
and that the doctor told him that he doubted whether it had 
anything to do with his current heart disease.  

The medical records from Dr. Krishna Reddy in November 1998 
and March 1999 show that the veteran continued to be followed 
up for coronary artery disease.  

The VA outpatient records in January 1999 show that the 
veteran was seen for a follow-up visit.  He reported that he 
was still having pain in his left knee following his knee 
replacement surgery in 1997.  The assessments were those of 
chronic ischemic heart disease and osteoarthritis.  

The medical records from Jack Fendley, M.D., in March 1999 
show that the veteran presented with a list of problems, with 
his main complaint being arthritis in both knees.  The 
veteran reported that, while in service in 1945, he had 
severe bilateral knee pain associated with fever and was told 
he had rheumatic fever.  The veteran reported that he seemed 
to get better but then his arthritis came back in the 1950's.  

The doctor noted that the veteran wondered if he could be 
service connected in this regard and was trying to get 
information in this regard.  The assessment was that of 
osteoarthritis of the knees.  The doctor felt that the 
veteran should be screened for gout and lupus, in additional 
to other tests.  The interpretation of subsequent laboratory 
findings was that there was no suggestion of rheumatoid 
arthritis, gout, or lupus, and that the veteran's diagnosis 
was that of osteoarthritis.  

In March 1999, the Board received from the veteran's 
representative at the time copies of portions of the 
"Principles of Internal Medicine" pertaining to cardiac 
developments secondary to rheumatic heart disease.  The 
extracts indicate that mitral stenosis (valvular heart 
disease) was generally rheumatic in origin.  

In March 1999, the Board remanded the case to the RO in order 
to afford the veteran a hearing at the RO before a Member of 
the Board.  (He subsequently canceled his hearing request.)  

The medical records from Dr. Krishna Reddy from March 1999 to 
October 1999 show that the veteran continued to be followed 
up for coronary artery disease.  A March 1999 record 
indicates that an examination revealed no edema but that 
arthritis of both knees was present.  The assessment included 
that of degenerative arthritis of both knees.  

In November 1999, the Board remanded the case to the RO for 
additional development.  

In a March 2000 medical record, Gordon Newbern, M.D., 
indicated that he had taken care of the veteran for his left 
total knee replacement from which he had done fairly well.  
He noted that the veteran had a great deal of postoperative 
swelling, scarring, and some limitation of flexion, but that 
he had a good result with minimal or occasional pain.  

The doctor noted that the veteran returned with complaints of 
right knee pain.  The assessment was that of right knee 
symptoms that were not severe, with a possible need for a 
right knee replacement in the future.  

The medical records from Dr. Jack Fendley in December 2000 
and March 2001 show that the veteran was seen for management 
of arthritis and ASHD, among other conditions.  The 
assessments included those of osteoarthritis of the knees and 
ASHD, stable.  

In an April 2001 letter, the RO informed the veteran about a 
recent law, The Veterans Claims Assistance Act of 2000 
(VCAA), which enhanced the VA's obligation to notify him 
about his claims (i.e., what information or evidence is 
required to grant his claim) and to assist him to obtain 
evidence for his claims.  

In the letter, the RO notified him that medical records from 
Dr. Easter or Dr. Ashford had not been received and requested 
the veteran to obtain their mailing addresses so that the RO 
could request records in support of his claim.  The veteran 
responded (in May 2001) that Dr. Ashford was deceased and 
that Dr. Easter was retired, after having turned over his 
records to Dr. Newbern.  

The medical records from Stephen Holt, M.D., in April and 
July 2001 show that the veteran was seen for treatment of 
degenerative joint disease involving his knees, among other 
joints.  He reported having had rheumatic fever in 1945.  

X-ray studies of the knees showed degenerative joint disease 
involving the right knee, moderate to severe, and a left knee 
with a total replacement.  

In an October 2001 statement, the veteran indicated that he 
had no other evidence to submit in support of his claims.  He 
reiterated that his knee problems have been present ever 
since he had rheumatic fever in service.  




II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in September 1995), Statements of the Case 
(in May 1992 and February 1996), Supplemental Statements of 
the Case (in August 1992, November 1992, July 1995, August 
1997, January 1998, April 1998, November 1998, and October 
2001), and in a letter in April 2001, the RO has notified him 
of the evidence needed to substantiate his claims.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
VA and private medical providers).  The RO has also sought 
and obtained several medical opinions dated in January 1995, 
December 1996, and December 1997, regarding the issues at 
hand.  Additionally, the RO has provided the veteran with the 
opportunity for hearings, which were conducted at the RO in 
July 1992, July 1996 and October 1998.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, such as cardiovascular disease and arthritis, if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service- 
connected condition aggravates a non-service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of service connection for arthritis of the knees and a 
heart disorder.  


A.  Arthritis of the Knees

The veteran claims that he has arthritis of the knees which 
is attributable to his service-connected rheumatic fever 
residuals.  He maintains that his knees were swollen in 
service when he was treated for rheumatic fever and that, 
although his knees continued to bother him following service, 
he did not seek medical treatment until 1983.  

The medical evidence shows that the veteran is currently 
diagnosed with degenerative arthritis of the knees.  Such 
diagnosis was initially made in July 1983 by his private 
doctor, Dr. Jennings, in regard to the left knee.  In 
November 1984, Dr. Easter confirmed the diagnosis with X-ray 
studies that revealed osteoarthritis in both knees.  On a 
January 1985 VA examination, X-ray studies of the knees 
showed moderate degenerative changes, and there were separate 
diagnoses of rheumatic fever not in evidence at that time and 
degenerative arthritis of the knees.  

The veteran continued to receive treatment for arthritis from 
his private doctors to whom he related his history of 
rheumatic fever and swollen joints in service.  It is 
significant to note that there is no indication in the record 
that the private doctors were furnished the veteran's service 
medical records for review and consideration prior to 
rendering opinions of an etiological nature.  

In support of his claim, the veteran has submitted opinions 
of his private physicians.  Dr. Jennings in July 1992 
indicated his long-term treatment of the veteran (since 1979) 
and opined that the veteran's present condition with 
bilateral knee arthritis was partially related to joint 
damage incurred in 1945 when he contracted rheumatic fever 
and was hospitalized with swollen joints.  

In September 1992, Dr. Ashford also recounted the veteran's 
hospitalization in service with rheumatic fever and believed 
that it seemed "logical" that the veteran's degenerative 
arthritis was aggravated by a previous joint injury from 
rheumatic fever.  He concluded that there was a probable 
relationship between rheumatic fever and the aggravation and 
acceleration of the degenerative arthritis.  

In September 1992, Dr. Newbern responded to the veteran's 
inquiry of whether inflammatory arthritis in service during 
rheumatic fever caused his present arthritis in the knees.  
The doctor stated that he was unable to determine whether 
there was a cause and effect relationship, but added that it 
was "theoretically" possible that inflammatory arthritis in 
service could have caused some early damage to the cartilage.  

In July 1996, Dr. Jennings again furnished an opinion that 
the veteran's degenerative arthritis of the knees 
"definitely could have been related" to an in-service 
episode of rheumatic fever.  

The VA medical opinions were sought in January 1995 and 
December 1997 in order to clarify the nature and etiology of 
the veteran's bilateral knee disability.  The examiners were 
chief rheumatologists at VA and had the benefit of the 
veteran's entire claims folder for review, to include the 
opinions offered by the veteran's private physicians.  They 
both diagnosed him with degenerative joint disease of the 
knees (the latter examination also took note of the veteran's 
intervening left total knee arthroplasty surgery).  

The January 1995 VA examiner believed that the veteran did 
not now have rheumatoid arthritis (as was confirmed by 
examination and laboratory tests) and that his degenerative 
joint disease was not secondary to rheumatic fever.  The 
December 1997 examiner stated that it was impossible to 
determine whether the veteran had rheumatic fever (which he 
said was associated with acute polyarthritis which could 
recur) and that he was uncertain whether there was any 
connection between the febrile illness in service and the 
current degenerative joint disease.  However, he added that 
there was no medical evidence for an inflammatory arthritis 
such as rheumatoid arthritis.  

Both VA examiners remarked that the veteran's degenerative 
joint disease of the knees was prevalent in his age group.  

The additional medical records in March 1999 from Dr. Fendley 
confirm that a screening of the veteran revealed no findings 
suggestive of rheumatoid arthritis and that his diagnosis was 
osteoarthritis.  

The Board finds the opinions of the VA examiners to be more 
persuasive than those offered by the veteran's private 
physicians.  The VA examiners reviewed the veteran's entire 
medical record in order to offer their opinion.  Such cannot 
be said for the private physicians.  

Moreover, the private opinions of Dr. Ashford and Dr. Newbern 
were expressed in conjectural terms ("logical" and 
"theoretically" possible), without a discussion of the 
rationale for the conclusions.  In that regard, it is also 
noted that the opinions of the private doctors evidently were 
not based on specialized knowledge of rheumatic fever and its 
residuals.  

In fact, Dr. Jennings (a doctor of osteopathy) remarked in 
May 1996 that he had recommended the veteran consult with a 
rheumatologist on the issue.  In contrast, the VA opinions 
were made by rheumatologists, both of whom remarked that 
degenerative arthritis in the knees was a common disability 
among those of the veteran's age.  One of the VA examiners 
also noted that the veteran's current type of arthritis was 
not rheumatoid.  This conclusion is corroborated by findings 
of a subsequent laboratory screening.  

The Board acknowledges the veteran's contention of having 
knee problems since his military discharge.  He underwent 
numerous evaluations over the years at the VA, to include 
hospitalizations lasting up to nine days, to determine 
whether his bilateral knee condition was symptomatic of his 
service-connected rheumatic fever.  

Although the diagnosis on a June 1946 VA examination included 
rheumatoid arthritis of the knees as a residual of rheumatic 
fever, the X-ray studies of the knees on that examination 
revealed no bony abnormality.  A September 1946 VA examiner 
did not undertake any special testing before rendering a 
diagnosis of residuals of rheumatic fever with multiple joint 
involvements.  

The VA evaluations in January 1947, July 1948, February 1949, 
November 1949, November 1955 and July 1956 all noted that, 
despite the veteran's complaints of knee problems, rheumatic 
fever was not clinically found.  Furthermore, there was no 
evidence of knee complaints after 1956 until the 1980s.  

After carefully reviewing all the medical evidence, it is the 
Board's judgment that the veteran's current disability of 
degenerative arthritis of the knees is not related to service 
or any incident arising therefrom such as rheumatic fever.  

Although the veteran vigorously asserts that his current 
arthritis of the knees is attributable to his service-
connected rheumatic fever, he, as a lay person, is not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).  

The Board concludes that the weight of the credible evidence 
demonstrates that his current degenerative arthritis of the 
knees became manifest years after his service and has not 
been medically linked to service, including the service-
connected residuals of rheumatic fever.  The condition was 
not due to disease or injury which was incurred in or 
aggravated by service.  

As the preponderance of the evidence is against the veteran's 
claim of service connection for arthritis of the knees, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



B.  Heart Disorder

The veteran claims that he has a heart disorder which is 
attributable to his service-connected rheumatic fever 
residuals.  He maintains that, at the time of his discharge, 
VA recognized him as having residuals of rheumatic fever to 
include a heart condition.  

The medical evidence shows that the veteran is currently 
diagnosed with ASHD.  The diagnosis of coronary artery 
disease was initially made in 1993 when the veteran sustained 
a myocardial infarction and underwent coronary artery bypass 
graft surgery.  

Thereafter, he was continuously treated for his heart 
condition, mainly by his private doctors (Dr. Smith and Dr. 
Reddy).  Many of his medical records indicate that he had a 
history of rheumatic fever in 1945.  Such notations of 
medical history were merely recorded in the records, and no 
correlation was drawn between his heart disorder and 
rheumatic fever.  

A VA medical opinion was sought in December 1996 in order to 
clarify the nature and etiology of the veteran's heart 
disorder.  The diagnoses were those of ASHD, coronary 
atherosclerosis, and status post myocardial infarction and 
coronary artery bypass graft.  The examiner recognized the 
veteran's history of rheumatic fever in service with heart 
murmur, but opined that the veteran's current ASHD was not 
related to it.  He furnished rationale for such opinion.  

The Board finds the opinion of the VA examiner to be very 
persuasive.  Indeed, that examiner is the only medical 
professional who reviewed the veteran's entire medical record 
in order to offer an opinion.  It is also noted that, at his 
1998 hearing, the veteran indicated that, after telling his 
cardiologist, Dr. Smith, about his rheumatic fever history 
the doctor doubted whether it had anything to do with his 
current heart disease.  

Additionally, medical extracts titled "Principles of 
Internal Medicine," submitted by the veteran's 
representative, pertained to a type of heart disease 
(valvular heart disease) unrelated to the veteran's current 
condition.  

The Board acknowledges the veteran's contention of having had 
rheumatic fever with a heart condition in service; however, 
there is no medical evidence to relate his current heart 
condition to his period of service.  The service medical 
records show that a heart murmur was audible in the summer of 
1945, only at the beginning period of his lengthy hospital 
stay.  All EKGs were normal.  

In fact, a Medical Board in December 1945 found that the 
veteran had recovered from rheumatic fever and had no active 
disease or residual valvular heart disease.  He was 
discharged in January 1946 after a physical examination of 
the heart was normal.  

The veteran received a 100 percent rating for service-
connected residuals of rheumatic fever with heart involvement 
in a February 1946 decision.  He was informed at that time 
that his award was subject to change based on reconsideration 
of his case at a later date, which in fact occurred.  

Although he reported symptoms of dyspnea on exertion and 
fatigability in the later part of the 1940's, his EKGs and 
chest X-ray studies were normal and no cardiac diagnosis was 
made.  The single exception to this was the veteran's private 
doctor (Dr. Evans), who in December 1948 diagnosed cardiac 
symptoms as a sequelae of rheumatic fever (the doctor based 
the diagnosis in part on an EKG report which indicated that 
the veteran had a pattern frequently seen in chronic 
rheumatic heart disease).  However, the veteran underwent 
numerous VA evaluations, just prior to and since Dr. Evans' 
report, to ascertain rheumatic fever residuals.  His 
disability rating for service-connected rheumatic fever was 
reduced to no percent in 1948, and has remained so to the 
present, because no diagnosis of rheumatic fever or residuals 
was found.  

Although the veteran vigorously asserts that his heart 
disorder is attributable to his service-connected rheumatic 
fever, he, as a lay person, is not competent to offer an 
opinion as to such questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992).  

The Board concludes that there is no basis for relating the 
veteran's current heart disorder to service, particularly 
given the comprehensive VA medical opinion.  In sum, the 
weight of the credible evidence demonstrates that his current 
ASHD became manifest years after his service and has not been 
medically linked to service, including his rheumatic fever.  
The condition was not due to disease or injury which was 
incurred in or aggravated by service.  

As the preponderance of the evidence is against the veteran's 
claim of service connection for a heart disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Service connection for arthritis of the knees is denied.  

Service connection for a heart disorder is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

